230 F.3d 1027 (7th Cir. 2000)
Morritz J. Weiss, Plaintiff-Appellant,v.Brad Cooley, Defendant-Appellee.
No. 98-2880
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 15, 2000Decided September 22, 2000

Appeal from the United States District Court  for the Southern District of Indiana, Indianapolis Division.  No. IP97-0471-C-H/G--David F. Hamilton, Judge.[Copyrighted Material Omitted]
Before Posner, Easterbrook, and Diane P. Wood, Circuit  Judges.
Diane P. Wood, Circuit Judge.


1
Morritz Weiss was  the principal suspect in a highly charged and  well publicized case involving the rape of a 15-  year-old African-American girl near Indianapolis.  The present case concerns the treatment he  received from three officers--Brad Cooley,  Sheriff Terry Weddle, and Jail Commander Guy  Fogelman--while he was in custody at the Morgan  County, Indiana, jail before his trial. In short,  he claims that the jail officials put him with  other inmates who the officials knew would attack  him, and who in fact did attack him. Weiss filed  suit under 42 U.S.C. sec. 1983, claiming that the  officers in so doing violated his constitutional  rights. The district court dismissed his claims  against Weddle and Fogelman under 28 U.S.C. sec.  1915A, on the ground that the complaint failed to  allege facts that would amount to "deliberate  indifference." It then granted summary judgment  in Cooley's favor. We conclude that the district  court properly dismissed the claims against  Weddle and Fogelman, though not because of any  lack of facts per se, but that there were  genuinely disputed facts in the case against  Cooley. We therefore affirm in part and reverse  and remand in part for further proceedings.


2
* The account of the facts that follows takes  them, of course, in the light most favorable to  Weiss. The dismissals with respect to Weddle and  Fogelman were appropriate only if the complaint  failed to give the defendants adequate notice of  the claim, or if there was no set of facts that  could be proven, consistently with Weiss's  allegations, that would support relief. See,  e.g., Walker v. National Recovery, Inc., 200 F.3d  500, 503 (7th Cir. 1999), citing Hishon v. King  & Spalding, 467 U.S. 69, 73 (1984). This  standard, derived from Rule 12(b)(6), also  applies to the dismissal of claims under sec.  1915A. See Sanders v. Sheahan, 198 F.3d 626 (7th  Cir. 1999); see also DeWalt v. Carter, 224 F.3d 607 (7th Cir. Aug. 11, 2000)  (applying same rule to dismissals under 28 U.S.C.  sec. 1915(e)(2)(B)(ii)). The problem here was not  notice; it was instead the sufficiency of Weiss's  allegations. With respect to the summary judgment  in Cooley's favor, we present the facts in the  summary judgment record in the light most  favorable to Weiss.


3
In early June 1995, Weiss (a white male) was  charged by Morgan County authorities with the  attempted murder, criminal confinement, and rape  with a deadly weapon of a young African-American  woman. He was not taken into custody immediately,  because he could not be found. Only after a  widely publicized manhunt did the police track  him down in Tennessee. He was captured there, and  on July 6, 1995, Detective Robert Betts of the  Morgan County Sheriff's Department and another  detective brought him back to the Morgan County  Jail. During transport, the officers informed him  that there had been extensive publicity about the  case, that there was great public anger, and that  racial tensions had been heightened by it.  Detective Betts then commented that Weiss had "no  idea" what was waiting for him inside the Morgan  County Jail.


4
Weiss's arrival at the jail was filmed by  television crews. The officer responsible for  booking him was Cooley, who was aware of the news  accounts both about the story and about Weiss's  arrest in Tennessee. As booking proceeded,  officers and inmate "trusties" congregated around  the booking area to watch the spectacle. Cooley,  meanwhile, asked Weiss several questions: whether  (1) he had any enemies in the jail, (2) he needed  any special care, or (3) he had ever assaulted  anyone or was contemplating assaulting anyone.  Weiss answered "no" to each of these.


5
With booking complete, Cooley began escorting  Weiss toward C Block, which was used for holding  persons accused of committing serious felonies.  As they walked through A and B Blocks, other  inmates (who had apparently learned who Weiss was  and what he was charged with doing) shouted out  a variety of threats and insults, including "we  know who you are and what you did." Cooley claims  now that the path through these cell blocks is  lined with one-way glass, which allows inmates  behind the glass to see that a person is moving,  but makes it difficult or maybe impossible to  identify the particular person. Weiss counters  that the glass is not so opaque; instead, if  inmates come close enough to it, they can  identify the person walking through the area.


6
Hearing the shouts, Weiss alleges that he then  asked Cooley to put him in isolation. Cooley  retorted "you have to go where I put you." Then,  as inmates from A and B Blocks continued to yell,  the following exchange occurred


7
Weiss: You can't put me in here or there's going  to be problems.


8
Cooley: You have to face the music sometime.


9
The two then proceeded into C Block, which was  quiet but tense.


10
After dinner, a group of inmates went to  Weiss's cell. One of them, Sid Bennett, said that  he already knew about Weiss's case and then said  to Weiss "we are going to kick you're a**."  Another, Douglas Estep, assaulted Weiss, causing  a cut that required sutures and fracturing his  left eye socket (although the fracture was not  discovered for nearly nine months). Weiss managed  to alert the guards, who came and took him back  to the receiving area. Sergeant Richard Allen  asked him what he had done to deserve placement  in C Block. When Weiss replied that he was new to  the jail and that Cooley had taken him directly  there, Allen commented "Cooley has been here long  enough--he should be smarter than that."

II

11
Weiss's original complaint in the action named  Weddle, Fogelman, and Cooley in their individual  capacities. As required by 28 U.S.C. sec. 1915A,  the district court reviewed the complaint prior  to its being docketed. The court concluded that  Weiss had failed to plead facts in his claims  against Weddle and Fogelman that would have shown  they were "deliberately indifferent" to his  safety, as required by the Eighth Amendment  standards, as incorporated in the due process  clause for pretrial detention cases. See, e.g.,  Zarnes v. Rhodes, 64 F.3d 285, 289-90 (7th Cir.  1995). It therefore dismissed the claims against  those two defendants, and, perhaps because those  claims were dismissed before the complaint was  even docketed or the defendants served, it  entered no "final judgment" relating to that part  of the case.


12
After that setback, Weiss moved on July 18,  1997, for appointment of counsel under 28 U.S.C.  sec. 1915. The court initially denied the motion  because Weiss had not yet sought private counsel.  Weiss then looked around, but he was unable to  persuade any lawyer to take his case. He returned  on October 8, 1997, with another motion for  appointment of counsel. This time, on February  26, 1998, the court denied the request on the  ground that a lawyer was not required given the  lack of complexity or merit to the case and  Weiss's own ability to handle it.


13
On November 24, 1997, Cooley moved to strike  the affidavit of inmate Steven Sherwood; at the  same time, he moved for summary judgment.  Sherwood had attested that Morgan County Jail  officers knew that Estep would assault other  inmates, and, worse than that, that they used  Estep as a vehicle for abusing prisoners.  Sherwood also claimed that Cooley used inmates to  threaten him. In an order dated May 29, 1998,  Judge Hamilton struck a substantial part of the  Sherwood affidavit on the ground that it was not  supported by personal knowledge, and he granted  Cooley's motion for summary judgment.


14
On June 10, 1998 (within the 10 business days  permitted by Rule 59), Weiss asked for relief  under Fed. R. Civ. P. 59 and 60. Along with his  motion, he proffered another affidavit that laid  out more facts supporting his claims. The  highlights included the following points


15
* The trusties were calling Weiss a "fucking  nigger lover" and "fucking psycho" before Cooley  told them to shut up.


16
* Weiss furnished a more detailed description of  his explanation to Cooley about why he wanted to  be put in isolation.


17
* Weiss gave more details of his trip through  Blocks A and B, with a number of additional  vulgar references like his first one.


18
* Weiss claimed that he heard the inmates ask  Cooley to put Weiss in their cell blocks so that  they could "fuck him up."


19
The district court denied both requests on June  23, concluding that even if the facts in Weiss's  second affidavit were really new, he had failed  to show how this new information created a  genuine issue of fact.


20
Last, Weiss submitted a request to file an  amended complaint, which the court denied on July  7. The amended complaint adds an official  capacity claim against Weddle; it augments  Weiss's allegations against Weddle and Fogelman,  emphasizing that they personally failed to  implement an adequate classification system for  new inmates; and it provides more detail about  the incidents during and after the booking  process. The court denied his request both  because it was out of order unless or until the  prior final judgment was re-opened, and because  it was legally insufficient in any event. Weiss  appealed.

III
A.

21
The first question Weiss raises concerns our  appellate jurisdiction; he is apparently worried  that his notice of appeal might not be adequate  to cover his claims against Weddle and Fogelman,  as well as those against Cooley. The notice  refers to the May 29, 1998, judgment, which  itself names only Cooley as a party.  Nevertheless, looking at the requirements for  notices of appeal set forth in Fed. R. App. P.  3(c), we are satisfied that Weiss's notice was  enough to bring up all of his claims. First, Rule  3(c) requires only that the notice of appeal  specify the party taking the appeal, the judgment  or order from which the appeal is being taken,  and the court to which the appeal is taken.  Weiss's notice does all that. In general, a  notice of appeal from a final judgment, like the  May 29, 1998 judgment here, is adequate to bring  up everything that preceded it. See Kunik v.  Racine County, Wis., 106 F.3d 168, 172-73 (7th  Cir. 1997). The district court went out of its  way to signal that the ruling dismissing Weddle  and Fogelman was not "final" (plainly true) or  certified for appeal in any way, with language in  the dismissal order that says "no partial  judgment shall issue at this time pursuant to  Fed. R. Civ. P. 54(b) as to the claims which are  dismissed." Weiss's notice of appeal was properly  filed after the district court disposed of the  remaining claim against Cooley, and it was enough  to cover the entire case.


22
There is a separate problem arising from the  fact that Weddle and Fogelman were never formally  served in the action. They thus never became  parties, and as non-parties they have not filed  separate briefs on appeal. Cooley's brief,  however, expressly addresses the question whether  the dismissals for Weddle and Fogelman were  proper. We cannot tell whether there was any  agreement between Cooley's lawyer and Weddle and  Fogelman that supported this presentation--  indeed, the disclosure statement in Cooley's  brief indicates exactly the opposite, because it  affirms that the attorney represents only Cooley.  Ideally, in these situations, one might imagine  some form of notice of the final judgment and an  opportunity for a limited intervention by the  unserved putative defendants solely for the  purpose of defending on appeal the district  court's decision to dismiss claims brought under  sec. 1915A against them. Even without such a  formal procedure, however, we are satisfied that  our de novo review of this point can proceed in  this case in light of the fact that their  position has been briefed with no apparent  objection from them.

B.

23
We explain first why we have concluded that  summary judgment in favor of Officer Cooley was  premature. In order to recover from officials in  a prison or a jail, a plaintiff must show both an  objective risk of danger and actual knowledge of  that risk on the part of the custodial staff. See  Henderson v. Sheahan, 196 F.3d 839, 844-45 & n.2  (7th Cir. 1999); Payne for Hicks v. Churchich,  161 F.3d 1030, 1041 (7th Cir. 1998). As we held  in Payne, "[a] detainee establishes a sec. 1983  claim by demonstrating that the defendants were  aware of a substantial risk of serious injury to  the detainee but nevertheless failed to take  appropriate steps to protect him from a known  danger." Id. For pretrial detainees, such a claim  arises under the Fourteenth Amendment's due  process clause rather than the Eighth Amendment,  but there is little practical difference between  the two standards.


24
No one here doubts that Weiss faced an  objective risk of serious injury. The question is  whether he presented enough evidence that Cooley  was aware of that risk to create a genuine issue  of material fact. The district court thought not,  because Weiss never told Cooley that Estep or  anyone else in C Block presented a risk of harm,  and because Cooley had no advance knowledge that  Estep and Bennett were going to confront Weiss.


25
In our view, by focusing so tightly on the  specifics of the assault that occurred, the  district court did not appreciate the  significance of the evidence of Cooley's state of  mind that Weiss presented. It is certainly true  that a deliberate indifference claim cannot be  predicated merely on knowledge of general risks  of violence in prison. See, e.g., James v.  Milwaukee County, 956 F.2d 696, 701 (7th Cir.  1992). But there is some distance between such a  generalized claim and advance knowledge of every  detail of a future assault. Just because it is  possible to state a claim on the basis of a  guard's knowledge that a particular inmate poses  a heightened risk of assault to the plaintiff,  see Billman v. Indiana Dept. of Corrections, 56  F.3d 785, 788 (7th Cir. 1995), does not mean that  this is the only way to state a claim. Sometimes  the heightened risk of which the guards were  aware comes about because of their knowledge of  the victim's characteristics, not the  assailant's. See, e.g., Langston v. Peters, 100  F.3d 1235, 1238-39 (7th Cir. 1996) (discussing  inmates likely to be targeted by gangs); Swofford  v. Mandrell, 969 F.2d 547, 549-50 (7th Cir. 1992)  (noting that inmate was arrested on suspicion of  sexual assault); Walsh v. Mellas, 837 F.2d 789,  793 (7th Cir. 1988) (referring to inmates who are  "member[s] of an identifiable group").


26
The latter group of cases more closely fit  Weiss's claim, and from that standpoint he  introduced enough evidence to withstand summary  judgment. Cooley's remark about facing the music  is as close to an admission of subjective  knowledge that Weiss faced a substantial risk of  serious harm as one is likely to see in these  cases. Although it was before the district court  as part of the summary judgment record, in  Weiss's first affidavit, the court made no  mention of it. Moreover, even though Sergeant  Allen's statement that "Cooley should be smarter  than that" might be interpreted in several ways,  taking the inferences favorably to Weiss it is  some evidence that Cooley knew what risks Weiss  faced as a sexual assault offender in C Block.  Furthermore, Weiss had evidence showing that the  inmate trusties observed not only his booking but  the media show that surrounded it, that they knew  what he was accused of, and that they had access  to the rest of the inmate population. Cooley was  the booking officer, and so even without Weiss's  second affidavit (which the district court had  excluded), a trier of fact could infer that  Cooley was able to put two and two together and  come up with four.


27
Naturally, a trier of fact may interpret the  "face the music" statement differently and may  put a more innocuous face on Weiss's other  evidence. But those choices must be resolved at  a trial, not on summary judgment.

C.

28
Our decision with respect to Weddle and  Fogelman depends heavily on the proper standards  for dismissing cases for failure to state a claim  (whether under Rule 12(b)(6) or, as here, under  sec. 1915A). Weiss explains on appeal that his  theory against these two defendants is that they  deliberately failed to implement a proper  classification system, and as a result he was  exposed to Estep. In order to show deliberate  indifference on either of their parts, Weiss  would have to show that they failed to implement  a segregation policy and that they did so with  the motive of allowing or helping prisoners to  injure one another. See Walsh v. Mellas, supra;  see also City of Canton v. Harris, 489 U.S. 378,  389-90 (1989). Put a little more specifically,  Weiss would have to prove that Weddle and  Fogelman knew that the probability that certain  inmates would face extreme and unusual risks was  so high that their failure to classify inmates on  such a basis amounted to deliberate indifference  to the safety of the high-risk individuals.


29
The defendants' (i.e. Cooley in his brief, on  behalf of Weddle and Fogelman) main response is  that Weiss's complaint is inadequate. The  original complaint read as follows on this point


30
There was no policy in adequately classifying  inmates, and if there was, it was not enforced.  Plaintiff asked about a grievance, but was  ignored. Widdle [sic] and Foglman [sic] are  responsible for this.


31
The question, however, is not whether this  excerpt alleged all the facts that Weiss would  need to prove in order to prevail on his claim--  or specifically, whether it contained a  sufficient allegation of knowledge. As we have  repeatedly noted, fact pleading is not required  in federal court. See, e.g., Bennett v. Schmidt,  153 F.3d 516, 518 (7th Cir. 1998); American  Nurses' Ass'n v. State of Illinois, 783 F.2d 716,  727 (7th Cir. 1986); see also International  Marketing, Ltd. v. Archer-Daniels-Midland Co.,  192 F.3d 724, 733 (7th Cir. 1999). It is instead  whether this was enough, under the notice  pleading regime of the Federal Rules, to alert  Weddle and Fogelman to the claim Weiss (a pro se  plaintiff, after all) wanted to present against  them. See Hutchinson ex rel. Baker v. Spink, 126  F.3d 895, 900 (7th Cir. 1997).


32
Although Weiss was not permitted to file his  amended complaint, it is in the record on appeal  and we may look at it for the limited purpose of  seeing whether there might have been allegations  consistent with the original complaint that he  could have proven that would have permitted him  to recover--that is, allegations that would have  satisfied both the objective and the subjective  components of an Eighth Amendment claim. It does  not, however, allege any unconstitutional motive  on the part of Weddle or Fogelman. It says only  that circumstances in the community and the jail  were such that assaults on prisoners like Weiss  were "inevitable" and that this was enough to  show deliberate indifference on their part. His  amended complaint also reveals that he is not  charging them with the failure to enact any  classification system at all; he claims instead  that the system they use is inadequate. Even  under the generous standards of notice pleading,  we conclude that this is not enough to sustain an  Eighth Amendment claim against Weddle and  Fogelman, and thus that the district court  properly dismissed the claims made against them.

D.

33
Our decision to remand the claim against Cooley  means that there is little that needs to be said  about Weiss's remaining arguments on appeal, all  of which relate to various discretionary rulings  by the district court. He first challenges the  court's decision not to give him counsel under  sec. 1915(d). We review that decision for abuse  of discretion. See Zarnes v. Rhodes, 64 F.3d 285,  288 (7th Cir. 1995). We see no abuse here.  Weiss's initial complaint specifically referred  to both the Eighth and the Fourteenth Amendments,  and his motion in opposition to summary judgment  competently addressed the key points. It is true,  however, that counsel might have helped Weiss  sharpen his allegations. On remand, we leave it  to the district court's sound discretion to  decide whether counsel may be desirable or if it  wishes to stay with its original decision.


34
Weiss also argues that the court abused its  discretion in denying the June 30 request for  leave to file an amended complaint. But Weiss has  no answer to the district court's point that a  party cannot request leave to amend following a  final judgment unless that judgment has been  vacated. See Vicom, Inc. v. Harbridge Merchant  Services, Inc., 20 F.3d 771, 784 (7th Cir. 1994).  We also agree with the district judge that the  amended complaint, while it contained some  embellishments of the facts in the first one, was  not materially different. On remand, the  complaint will have served its purpose; it will  be up to the district court to decide whether to  permit an amended complaint or to move forward  with service, discovery, and trial preparation.


35
Last, Weiss claims that the court abused its  discretion in striking parts of the Sherwood  affidavit. We disagree. The parts of the  affidavit that were stricken all, in one way or  another, merely asserted various facts "on  information and belief." As the district court  correctly observed, this is not enough to satisfy  the personal knowledge requirement for  affidavits.

IV

36
For the reasons stated, we AFFIRM the district  court's judgment to the extent that it found that  Weiss failed to state a claim against Weddle and  Fogelman, and we REVERSE the decision granting  summary judgment for Cooley. The case is REMANDED  for further proceedings consistent with this  opinion.